Citation Nr: 9933206	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  94-35 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for ovarian cysts and 
recurrent yeast infections.

2.  Entitlement to an initial rating in excess of 10 percent 
for de Quervain's disease of the right wrist.

3.  Entitlement to an initial compensable rating for de 
Quervain's disease of the left wrist.

4.  Entitlement to a rating in excess of 10 percent for acne 
vulgaris.

5.  Entitlement to an initial compensable rating for 
fibrocystic breast disease.

6.  Entitlement to a compensable evaluation for bilateral 
tinea pedis with onychomycosis.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her daughter, as an observer


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from April 1977 to April 1981 
and from January 1981 to January 1986.  

This appeal arises from August 1995, April 1996, and October 
1996 rating decisions in which the Department of Veterans 
Affairs (VA) Regional Office (RO) granted entitlement to 
service connection for de Quervain's disease of the wrists, 
rated as 10 percent disabling on the right and noncompensably 
disabling on the left, effective from August 22, 1991.  In 
August 1995, the RO also denied entitlement to an increased 
evaluation in excess of 10 percent for acne vulgaris and 
entitlement to a total rating based on individual 
unemployability.  In April and October 1996, the RO denied 
service connection for a breast disorder, ovarian cyst and 
recurrent yeast infection, as well as entitlement to an 
increased rating for tinea pedis with onychomycosis.  

In December 1998, service connection for fibrocystic breast 
disease was granted and rated as noncompensably disabling, 
effective from December 9, 1996.  The veteran, however, 
disagreed with the assigned evaluation and perfected an 
appeal therefrom.  The claims of entitlement to service 
connection for an ovarian cyst and recurrent yeast 
infections, as well as entitlement to an increased evaluation 
for tinea pedis with onychomycosis remained denied.  

In February 1999, the veteran stated that she had 
difficulties with hemorrhoids and at her personal hearing in 
September 1999, she testified that she wanted to pursue a 
claim of entitlement to an earlier effective date for the 
granting of service connection for fibrocystic breast 
disease.  As such, those matters are referred to the RO for 
development deemed appropriate.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
ovarian cysts and recurrent yeast infections are supported by 
cognizable evidence showing that they are plausible or 
capable of substantiation.

2.  The claims of entitlement to increased evaluations for 
bilateral de Quervain's disease, fibrocystic breast disease, 
and bilateral tinea pedis with onychomycosis are supported by 
cognizable evidence showing that they are plausible or 
capable of substantiation.


CONCLUSIONS

1.  The claims of entitlement to service connection for 
ovarian cysts and recurrent yeast infections are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claims of entitlement to increased evaluations for 
bilateral de Quervain's disease, fibrocystic breast disease, 
and bilateral tinea pedis with onychomycosis are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record indicates that the veteran has submitted 
a well-grounded claim for entitlement to service connection 
for ovarian cysts and recurrent yeast infections.  The 
service medical records show that the veteran received 
treatment on numerous occasions for vaginitis and 
gynecological-related difficulties.  Post-service outpatient 
treatment reports show that in April 1991 a diagnosis of 
recurrent yeast infections was noted and in April 1992 a 
report from the Medical Group Pathology Laboratory, 
Incorporated disclosed that the veteran's Pap smear was not 
within normal limits.  At VA examination in December 1998 and 
at her personal hearing in September 1999, the veteran 
testified that she still receives treatment from a private 
physician for recurrent yeast infections and ovarian cysts, 
although after VA examination in October 1998, a nurse 
practitioner rendered diagnoses of history of chronic yeast 
infections not found; history of abnormal pap smears, 
negative biopsy 1996; and history of bilateral ovarian cysts; 
pelvic ultrasound on February 1993 showed uterus and ovaries 
to appear unremarkable.  Because of the episodic nature of 
the recurrent yeast infection disorder and the seemingly 
absence of relevant tests conducted on VA examination in 
October 1998, in conjunction with presuming the credibility 
of the veteran's statements, the Board findings that the 
veteran's claim is well grounded.  38 U.S.C.A. § 5107(a); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Regarding the issues of entitlement to an increased 
evaluations for bilateral de Quervain's disease, fibrocystic 
breast disease, and bilateral tinea pedis with onychomycosis, 
because the veteran argues that her disabilities have 
increased in severity, the claims are well grounded in 
accordance with Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995), AB v. Brown, 6 Vet. App. 35 (1993), and Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The VA, therefore, has a duty to assist her in the 
development of facts pertinent to her claims.  
38 U.S.C.A. § 5107(a).


ORDER

The claims of entitlement to service connection for ovarian 
cysts and recurrent yeast infections are well grounded.

The claims of entitlement to increased evaluations for 
bilateral de Quervain's disease, fibrocystic breast disease, 
and bilateral tinea pedis with onychomycosis are well 
grounded.


REMAND

Regarding the veteran's claims of entitlement to service 
connection for recurrent yeast infections and vaginal cysts, 
as noted above, the service medical records show that the 
veteran received treatment on numerous occasions for 
vaginitis and other gynecological-related difficulties.  
Further, in April 1991 a diagnosis or recurrent yeast 
infections was noted and an April 1992 report from the 
Medical Group Pathology Laboratory, Incorporated shows that 
the veteran's Pap smear was abnormal.  However, on recent VA 
examination in October 1998, the nurse practitioner seemingly 
without conducting requisite testing rendered diagnoses of 
history of chronic yeast infections not found, history of 
abnormal pap smears, negative biopsy 1996, and history of 
bilateral ovarian cysts, pelvic ultrasound on February 1993 
showed uterus and ovaries to appear unremarkable, with small 
amount of fluid in the cul-de-sac represents the recent 
rupture of a follicle.  Sonograms were normal as well.  

Because of the contradictory evidence of record and seemingly 
absent evidence of record, the Board finds that additional 
development is warranted.  In October 1998, it is noted that 
during the interview the veteran asserted that she continued 
to experience the claimed gynecological disorders and 
received treatment by a private physician.  Additionally, at 
her personal hearing in September 1999, the veteran, through 
her representative, averred that the examination was 
inadequate because it was cursory and not performed by a 
gynecologist.

In light of the veteran's assertions and evidence of record, 
the Board is of the opinion that if available, an attempt to 
obtain the veteran's private treatment reports should be made 
and an examination to ascertain whether the veteran has 
recurrent yeast infections and ovarian cysts and if so, if 
the disorders are related to service, any treatment from 
service, or any medications prescribed for service-connected 
disabilities, is warranted.  

The duty to assist may include the duty to seek to obtain 
pertinent private medical records.  White v. Derwinski, 1 
Vet. App. 519 (1991).  Additionally, if the medical evidence 
of record is insufficient, or, in the opinion of the Board, 
of doubtful weight or credibility, the Board is free to 
supplement the record by seeking an advisory medical opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See generally, Thurber v. Brown, 
5 Vet. App. 119 (1993); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Board acknowledges that at VA examination in October 
1998, the examiner stated that the veteran did not wish to 
divulge information and would not provide the name of her 
private physician.  In this regard, the Board notes that 
obtaining putative treatment reports associated with the 
veteran's current clinical picture is essential to reaching 
an equitable disposition of her claim.  The Board also notes 
that the duty to assist is not always a one-way street.  
Where the veteran may or should have information that is 
essential in obtaining the putative evidence, if she wishes 
help, she cannot passively wait for it in those 
circumstances.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Further VA regulation provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record, and when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655 (1999).

Regarding the veteran's claims for increased ratings, as 
previously noted, the Board finds that the veteran's claims 
are plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Shipwash, Proscelle, AB, 
all supra.  In this regard, the Board notes that although the 
veteran's most recent examination was conducted in October 
1998, the examination was conducted by a nurse practitioner 
and the veteran, through her representative, has expressed 
reservations associated with this.  For the aforementioned 
reasons and reasoning provided when discussing the service-
connection claims, the Board is of the opinion that a recent 
examination to determine the severity of the veteran's 
fibrocystic breast disease is warranted. 

Additionally, for the de Quervain's disease, although the 
examiner generally discussed the veteran's range of motion of 
the wrists, the VA examination report does not contain any 
range of motion studies or address the veteran's complaints 
of pain in relation to limitation of motion and functional 
impairment on use under the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995); see also 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (1999).  During the pendency of the appeal, the 
veteran also asserted that she experiences increased 
paralysis that interfered with employment and with performing 
daily activities such as braiding her daughter's hair.  See 
generally, 38 C.F.R. § 4.124, Diagnostic Code 8515 (1999).  
Thus, additional development in this regard is warranted.

With respect to acne vulgaris, although examination revealed 
nodules, cysts, and ulcers with scarring, varying in stage 
and range, of the face and back and the diagnosis was acute 
and chronic, findings do not address the degree of severity, 
that is, whether the disability was moderately disfiguring, 
severely disfiguring, especially if producing a marked or 
unsightly deformity of the eyelids, lips, or auricles, or 
complete or exceptionally repugnant of one side of the face 
or marked or repugnant bilateral disfigurement.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800.  

For the veteran's tinea pedis with onychomycosis, the 
examiner did not comment on the frequency or severity of the 
veteran's disability in terms of the degree of impairment 
resulting from exfoliation, exudation or itching, if 
involving an exposed surface or extensive area; resulting 
from exfoliation, exudation or itching, extensive lesions or 
marked disfigurement; or resulting from exfoliation, 
exudation or itching with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or which 
is exceptionally repugnant.  See generally, 
38 C.F.R. § 4.118, Code 7806. 

Considering the foregoing, the Board is of the opinion that 
in order to adequately evaluate the veteran's above-noted 
service-connected disabilities, a thorough and 
contemporaneous VA examination is desirable.  In addition, 
further evaluation would be helpful, especially on the issues 
of whether or to what extent the veteran's symptoms 
associated with the disabilities affect employment and daily 
activities.  

In Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter referred to as the Court) examined 
Diagnostic Code 7806 and concluded: "As we read the 
regulations, 38 C.F.R. § 4.1, and the cited above diagnostic 
code, it is the frequency and duration of the outbreaks and 
the appearance and virulence of them during the outbreaks 
that must be addressed."  Id; see also Ardison v. Brown, 6 
Vet. App. 405 (1994).  If an examination report does not 
contain sufficient detail, it is incumbent upon the VA to 
return the report as inadequate for evaluation purposes.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  VA's duty to 
assist includes providing the veteran with a thorough and 
contemporaneous medical examination where indicated by the 
facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).  Thus additional 
development is warranted.

Because the veteran's claim of entitlement to a total rating 
for individual unemployability is inextricably intertwined 
with the degree of impairment ultimately adjudicated with the 
above-discussed claims, consideration of this matter is 
deferred pending the completion of the remand development.  

In order to fully assist the veteran in the development of 
her case and extend to the veteran every equitable 
consideration, this case is REMANDED for the following:

1.  The veteran should be asked to 
identify any physicians and medical 
facilities from which she has been 
treated or evaluated for any of her 
claimed disabilities, including treatment 
reports from the Salem, VA Medical Center 
and identified pertinent private medical 
treatment reports.  After any further 
necessary information and authorization 
are obtained from the veteran, the RO 
should obtain copies of pertinent medical 
records, VA or private.  Any records 
obtained should be incorporated into the 
claims folder.

2.  Thereafter, regarding the veteran's 
claims of entitlement to service 
connection for recurrent yeast infections 
and ovarian cysts and entitlement to an 
increased evaluation for fibrocystic 
breast disease, the RO should schedule a 
gynecology examination.  All indicated 
should be conducted.  

(a)  Regarding recurrent yeast infections 
and ovarian cysts, the examiner should 
determine whether the aforementioned 
disabilities are present.  If the 
disabilities are not present, the 
examiner should so state.  If the 
disabilities are present, the examiner 
should comment on the etiology, nature, 
and degree of probability, if any, that 
the veteran's recurrent yeast infections 
and ovarian cysts, are related to 
service, any events from service, or to 
any medication prescribed for any 
service-connected disability, including 
medication prescribed for the veteran's 
acne vulgaris.  

(b)  Regarding the veteran's fibrocystic 
breast disease, the examiner should 
ascertain the severity of the disability 
and comment on any functional loss or 
impairment the veteran may experience as 
a result of pain, lumps, stiffness, 
neurological difficulties, etc.  The 
examiner should also express an opinion 
as to the impact the disability has on 
the veteran's ability to obtain and 
retain substantially gainful employment.  
Any opinion expressed must be accompanied 
by a complete rationale.

3.  Regarding the veteran's de Quervain's 
disease of the wrists, the RO should 
schedule the appropriate examination(s), 
orthopedic and/or neurological, to 
determine the severity of the veteran's 
disease.  All indicated studies should be 
conducted.  The examination reports 
should include a full description of the 
veteran's symptoms, clinical findings, 
and associated functional impairment.  
All findings should be recorded in 
detail, including range of motion 
results.  In a comprehensive report and 
after review of the veteran's history, 
complaints, and pertinent data from the 
claims folder.  The examiner should 
specifically comment on the presence or 
absence of pain, paralysis, and numbness.  
The examiner should also describe any 
functional loss or impairment the veteran 
may experience as a result of pain, 
numbness, weakness, fatigability, or 
incoordination.  The examiner must 
express an opinion as to the impact of 
the veteran's disease on her ability to 
obtain and retain substantially gainful 
employment.  Any opinion expressed must 
be accompanied by a complete rationale.

4.  Regarding the veteran's acne vulgaris 
and tinea pedis with onychomycosis, the 
RO should schedule the veteran for a VA 
dermatology examination to ascertain the 
degree of severity associated with these 
disabilities.  Any indicated testing 
should be conducted, an interpreted 
report of which should be included with 
the examination report.  The examiner is 
specifically requested to identify all 
symptomatology attributable to the 
service-connected acne vulgaris and tinea 
pedis with onychomycosis.  

(a)  For the acne vulgaris, the examiner 
should comment on the severity of the 
scars of the face and back and whether 
the scars are disfiguring, productive of 
marked and unsightly deformity, or 
complete or exceptionally repugnant 
deformity.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800.

(b)  For the tinea pedis with 
onychomycosis, the examiner should 
comment on the frequency, duration and 
severity of any exfoliation, exudation or 
itching, edema, pain, ulceration and/or 
eczema.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806.

(c)  The examiner should also comment on 
the impact, if any, of the veteran's 
disabilities on her ability to maintain 
gainful employment, setting out any 
indicated restrictions due to any 
disability.

Copies of the veteran's claims folder 
should be provided to every examiner for 
review prior to any examination.

The veteran should be advised that a 
failure to report for the scheduled 
examinations without good cause could 
result in the denial of her claims.  
38 C.F.R. § 3.655 (1999).  

5.  Thereafter the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  The RO should then review the 
veteran's claim and should fully address 
the issues of entitlement to service 
connection and increased ratings in 
accordance with the provisions of 
38 C.F.R. Parts 3 and 4 (1999).  All 
pertinent law, regulations, and Court 
decisions should be considered.  Where 
applicable, the RO should also consider 
and document whether the provisions of 
38 C.F.R. §§ 3.321(b)(1), 4.16(b) (1999) 
are for application.  If the veteran's 
claim remains in a denied status, she and 
her representative should be provided 
with a supplemental statement of the 
case, which includes all pertinent law 
and regulations, and a full discussion of 
action taken.  The applicable response 
time should be allowed.  

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until she is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999). 


